 

Exhibit 10.1

 

 

 

ENERGY XXI LTD

 

THIRD AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

 

July 28, 2016

 

 

 



This Third Amendment to the Restructuring Support Agreement1 (this “Amendment”),
is entered into by and among: (i) the Debtors; and (ii) the Restructuring
Support Parties. This Agreement collectively refers to the Debtors and the
Restructuring Support Parties as the “Parties” and each individually as a
“Party.”

 

RECITALS

 

WHEREAS, the Parties desire to amend the Restructuring Support Agreement to
modify certain Milestones; and

 

WHEREAS, Section 4 of the Restructuring Support Agreement permits the extension
of a Milestone with the express prior written consent of the Majority
Restructuring Support Parties;

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

AGREEMENT

 

1.             Amendment Effective Date. This Amendment shall become effective,
and the obligations contained herein shall become binding upon the Parties, upon
the first date that this Agreement has been executed by all of the Parties.
Following the effective date of this Amendment, whenever the Restructuring
Support Agreement is referred to in any agreements, documents, and instruments,
such reference shall be deemed to be to the Restructuring Support Agreement as
amended by this Amendment.

 

2.             Amendment to the Restructuring Support Agreement.

 

(a)

Section 4(g) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:



 

no later than August 31, 2016, the Bankruptcy Court shall have entered an order
authorizing the assumption of this Agreement (the “RSA Assumption Order”);

 

 

 

 

1“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated April 11, 2016, by and among the Debtors and the Restructuring
Support Parties, as amended by the First Amendment to the Restructuring Support
Agreement, dated May 16, 2016, the Second Amendment to the Restructuring Support
Agreement, dated June 28, 2016, and as may be further amended, modified, or
supplemented, from time to time. Unless otherwise noted, capitalized terms used
but not defined herein are used as defined in the Restructuring Support
Agreement.

 

 

 

 



(b)Section 4(i) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than September 13, 2016, the Bankruptcy Court shall have commenced the
Confirmation Hearing;

 

(c)Section 4(j) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than September 23, 2016, the Bankruptcy Court shall have entered the
Confirmation Order; and

 

(d)Section 4(k) of the Restructuring Support Agreement is hereby deleted and
replaced in its entirety with the following:

 

no later than October 7, 2016, the Debtors shall consummate the transactions
contemplated by the Plan (the date of such consummation, the “Effective Date”),
it being understood that the satisfaction of the conditions precedent to the
Effective Date (as set forth in the Plan and the Term Sheet) shall be conditions
precedent to the occurrence of the Effective Date.

 

3.             Ratification. Except as specifically provided for in this
Amendment, no changes, amendments, or other modifications have been made on or
prior to the date hereof or are being made to the terms of the Restructuring
Support Agreement or the rights and obligations of the arties thereunder, all of
which such terms are hereby ratified and confirmed and remain in full force and
effect. Notwithstanding the effective date of this Amendment, this Amendment
constitutes a valid amendment of the applicable Milestones set forth in Section
4 of the Restructuring Support Agreement, in accordance with the final paragraph
of Section 4 of the Restructuring Support Agreement.

 

4.             Waiver of Certain Termination Rights. Nothing in this Amendment
shall constitute a Restructuring Support Party Termination Event pursuant to
Sub-Clause (a) of Section 7 the Restructuring Support Agreement or an individual
termination right pursuant to Section 9 of the Restructuring Support Agreement,
or any other breach by any of the Debtors or the Restructuring Support Parties
under the Restructuring Support Agreement, including, without limitation, a
breach of the Debtors’ commitments under Section 6 of the Restructuring Support
Agreement.

 

[Signatures and exhibits follow.]



 

2

 

 

 

 

[Signatures Pages Redacted.]

 

 



 

 